Filed 3/30/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 63







Ronald Scott Thompson, 		Plaintiff and Appellant



v.



State of North Dakota, 		Defendant and Appellee







No. 20160320







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Charles A. Stock, P.O. Box 605, Crookston, Minn. 56716-0605, for plaintiff and appellant.



Brian L. Johnson, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for defendant and appellee.

Thompson v. State

No. 20160320



Per Curiam.

[¶1]	Ronald Thompson appeals from an order entered on remand denying his application for post-conviction relief.  After our remand in 
Thompson v. State
, 2016 ND 101, 879 
N.W.2d
 93, the district court made findings and denied Thompson’s post-conviction relief application claiming ineffective assistance of counsel.  Thompson argues the district court erred in finding no reasonable probability existed that he would have insisted on proceeding to trial but for the controversy over the DNA test results.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Jerod E. Tufte